    Case: 1:19-cv-07528 Document #: 26 Filed: 01/21/20 Page 1 of 6 PageID #:107




                 UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION
__________________________________________
                                           :
UNITED STATES SECURITIES                   :
AND EXCHANGE COMMISSION,                   :
                                           :
                  Plaintiff,               :
                                           :  CASE NO. 19-cv-07528
            v.                             :
                                           :
RISHI SHAH, SHRADHA AGARWAL,               :
BRAD PURDY, and ASHIK DESAI,               : Hon. Thomas M. Durkin
                                           :
                  Defendants.              :
_________________________________________ :

                            INITIAL JOINT STATUS REPORT

       Plaintiff, United States Securities and Exchange Commission (“the SEC”), and

Defendants Rishi Shah, Shradha Agarwal, Brad Purdy, and Ashik Desai (collectively

“Defendants”), state as follows:

       1.     Nature of the Case

       (a)    Counsel: The SEC is represented by Timothy S. Leiman, Tracy W. Lo, and

Jedediah B. Forkner. Mr. Leiman is the SEC’s trial attorney.

       For purposes of accepting and waiving service and for ongoing discussions with the

SEC, Defendant Shah is represented by Jonathan Bunge, William Burck, and Margaret

Haas of Quinn Emanuel Urquhart & Sullivan, LLP. Counsel for Defendant Shah has not

entered a formal appearance in this matter, but Mr. Burck, Mr. Bunge, and Ms. Haas have

filed a motion to enter a limited appearance pending the resolution of the Motion to Amend

Protective Order and Vacate Seizure Warrant in the related criminal proceeding, U.S. v.

Shah, et al., Case No. 19-cr-864.
    Case: 1:19-cv-07528 Document #: 26 Filed: 01/21/20 Page 2 of 6 PageID #:107




       For purposes of accepting and waiving service and for ongoing discussions with the

SEC, Defendant Agarwal is represented by Christina M. Egan, John D. Adams, and Vinu

G. Joseph of McGuireWoods LLP. Counsel for Defendant Agarwal has not entered a

formal appearance in this matter, but Ms. Egan and Messrs. Adams and Joseph have filed a

motion to enter limited appearances pending the resolution of the Motion to Amend

Protective Order and Vacate Seizure Warrant in the related criminal proceeding, U.S. v.

Shah, et al., Case No. 19-cr-864.

       Defendant Purdy is represented by Theodore T. Poulos and Emily Vermylen of

Cotsirilos, Tighe, Streicker, Poulos & Campbell, Ltd. Mr. Poulos is Defendant Purdy’s trial

attorney.

       Defendant Desai is represented by Jacqueline S. Jacobson of Monico & Spevack.

Ms. Jacobson is Defendant Desai’s trial attorney.

       (b)    Jurisdiction: This Court has jurisdiction over this action pursuant to Section

22 of the Securities Act of 1933 (the “Securities Act”) [15 U.S.C. § 77v] and Section 27 of

the Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78aa].

       (c)    Nature of the claims: The SEC has alleged that Defendants Shah, Agarwal,

Purdy, and Desai committed (and/or aided and abetted) securities fraud in violation of

Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)] and Rule 10b-5 thereunder [17

C.F.R. 240.10b-5], and Section 17(a) of the Securities Act [15 U.S.C. § 77q(a)]. In addition,

the SEC alleges that – pursuant to Section 20(a) of the Exchange Act [15 U.S.C. § 78t(a)] –

Defendant Shah should be held liable for violations of federal securities law attributable to

uncharged party ContextMedia Health, LLC (“Outcome”). The Amended Complaint

alleges that the Defendants – all officers of Outcome – defrauded investors in Outcome’s


                                               2
    Case: 1:19-cv-07528 Document #: 26 Filed: 01/21/20 Page 3 of 6 PageID #:107




early 2017 securities offering. Specifically, the SEC alleges that the Defendants – knowingly

or recklessly – made material misstatements to investors or omitted material information

related to ongoing fraudulent business practices at Outcome.

       The SEC’s Amended Complaint was filed on November 25, 2019, and each

Defendant has waived service of a summons. Currently, Defendants’ responsive pleading is

due January 24, 2019. Defendants have requested – and the SEC does not object to – an

extension of Defendants’ deadline to answer or otherwise plead to March 16, 2020 so that

Defendants’ Motion to Modify Protective Order in the related criminal proceeding, U.S. v.

Shah, et al., No. 19-CR-864, can be resolved.

       2.     Pending Motions and Case Plan:

       (a)    Pending Motions: The pending motions at this time are the motions to enter

limited appearances filed by Quinn Emanuel Urquhart & Sullivan, LLP and

McGuireWoods LLP referenced above. The U.S. Department of Justice (“DOJ”) also has

filed a motion to intervene in this case and to stay this matter pending resolution of criminal

proceedings in U.S. v. Shah, et al., No. 19-CR-864.

       In that proceeding, Defendants Shah and Agarwal have filed a Motion to Modify

Protective Order which could affect the scope of counsels’ representation of those two

Defendants in this matter. The Parties anticipate that that motion will be resolved by

February 12, 2020.

       (b)    MIDPP: The Parties have read the Court’s Standing Order for the

Mandatory Initial Discovery Pilot Project (MIDPP). Given that responsive pleadings have

not been filed, the pending Motion to Amend Protective Order in the related criminal case,




                                                3
    Case: 1:19-cv-07528 Document #: 26 Filed: 01/21/20 Page 4 of 6 PageID #:107




and the pending DOJ motion to stay this case, the Parties have not yet discussed their MID

disclosures.

       (c)     Discovery: Discovery ultimately will be needed on a variety of issues relating

to liability, defenses, and remedies. The Parties expect to issue written discovery requests

and take depositions of potential witnesses. The Parties also expect to retain expert

witnesses, review expert reports and take the depositions of any expert witnesses.

       Because of the pending motion to stay proceedings from the DOJ, the Parties

propose that they submit a joint proposed discovery schedule within fourteen (14) days of

either (a) the Court’s lifting of any stay imposed upon granting of the DOJ’s motion, or (b)

the Court’s entry of an Order denying the DOJ’s motion.

       (d)     E-discovery: Discovery will encompass electronically stored information

including e-mails, electronic voice messages, and native files related to various business

functions of Outcome. The Parties anticipate discussing electronic discovery in more detail

in connection with their submission of a proposed discovery schedule as described above.

       (e)     Jury Trial: A jury trial has been requested. The Parties anticipate that trial

will take approximately 20 trial days.

       (3)     Magistrate Judge: The parties do not consent to proceed before a Magistrate

Judge for all matters in this case.

       (4)     Status of Settlement Discussions

       (a)     The SEC has discussed settlement with Defendant Desai. The SEC and

Defendant Desai are optimistic that the SEC will be able to file a Motion for Partial

Judgement as to Defendant Desai within the next 30 days. To date, the SEC and

Defendants Shah, Agarwal, and Purdy have not had settlement discussions.


                                                4
    Case: 1:19-cv-07528 Document #: 26 Filed: 01/21/20 Page 5 of 6 PageID #:107




       (b)    Due to the pendency of the criminal case, the Parties do not believe that a

settlement conference with a magistrate judge would be productive at this time.

       (c)    The parties are not interested in pursuing arbitration or mediation at this time.



 January 21, 2020                                 Respectfully submitted,


                                                   /s/Timothy S. Leiman
                                                  Timothy S. Leiman (leimant@sec.gov)
                                                  Tracy W. Lo (lot@sec.gov)
                                                  Jedediah B. Forkner (forknerj@sec.gov)
                                                  175 West Jackson Boulevard, Suite 1450
                                                  Chicago, Illinois 60604
                                                  (312) 353-7390
                                                  (312) 353-7398 (FAX)

                                                  Attorneys for Plaintiff
                                                  U.S. Securities and Exchange Commission


                                              __s/ Christina M. Egan _______
                                              Christina M. Egan
                                              John D. Adams (pro hac vice application
                                              forthcoming)
                                              Vinu G. Joseph
                                              McGuireWoods LLP
                                              77 West Wacker Drive, Suite 4100
                                              Chicago, IL 60601-1818
                                              +1 312 750 8644
                                              cegan@mcguirewoods.com

                                              Attorneys for Defendant Shradha Agarwal



                                           __ s/Theodore T. Poulos_________
                                               Theodore T. Poulos
                                               Cotsirilos, Tighe, Streicker, Poulos &
                                               Campbell, Ltd.
                                               33 N. Dearborn, Suite 600
                                               Chicago, IL 60602
                                               (312) 263-0345 - main office

                                              5
Case: 1:19-cv-07528 Document #: 26 Filed: 01/21/20 Page 6 of 6 PageID #:107




                                      tpoulos@cotsiriloslaw.com

                                      Attorney for Defendant Brad Purdy



                                      ___ s/Margaret Haas________
                                      Jonathan C. Bunge
                                      Margaret Haas
                                      Quinn Emanuel Urquhart & Sullivan, LLP
                                      191 N. Wacker Drive, Suite 2700
                                      Chicago, Illinois 60606
                                      +1 312-705-7400
                                      jonathanbunge@quinnemanuel.com
                                      margarethaas@quinnemanuel.com

                                      William A. Burck (pro hac vice pending)
                                      Quinn Emanuel Urquhart & Sullivan, LLP
                                      1300 I Street NW, Suite 900
                                      Washington, D.C. 20005
                                      (202) 538-8000
                                      williamburck@quinnemanuel.com

                                      Attorneys for Defendant Rishi Shah



                                        ___ s/Jacqueline S. Jacobson _____
                                        Jacqueline S. Jacobson
                                        Monico & Spevack
                                        53 West Jackson, Suite 1315
                                        Chicago, Illinois 60604
                                        312-782-8500
                                        jjacobson@monicolaw.com

                                      Attorney for Defendant Ashik Desai




                                    6
